Citation Nr: 1036181	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-42 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1945 to April 1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St.  Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing loss 
disability is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2008, prior to adjudication of the 
Veteran's claim, discussed the evidence necessary to support a 
claim for service connection.  The Veteran was asked to submit or 
identify evidence showing that his claimed bilateral hearing loss 
and tinnitus had existed since service.  He was told how VA would 
assist him in obtaining additional relevant evidence.  He was 
also advised of the manner in which VA determines disability 
ratings and effective dates.

A December 2008 letter advised the Veteran that his service 
records were unavailable.  He was asked for specific information 
regarding any treatment he received in service so that an 
additional search could be conducted.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA audiological 
examination has been conducted and a records review and opinion 
obtained.  The Board finds that the examination was adequate, in 
that it was conducted by a neutral, skilled provider who reviewed 
the claims file and offered a rationale for his conclusions.  The 
Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability.  Here, the audiologist elicited 
information concerning the functional effects of the Veteran's 
hearing loss, noting difficulty hearing and understanding speech, 
especially with background noise.  In essence, the record 
adequately addresses the overall picture of the functional 
effects presented by the Veteran's hearing loss over the course 
of the appeal.  Therefore, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the record.

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board notes that the Veteran's service medical records are 
apparently not available.  The Court has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Here, the RO has notified the Veteran of the missing 
records and asked him to submit additional information which 
might be used to conduct a further search for records.  The 
analysis below has been undertaken with VA's heightened duty in 
mind.  The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

An organic disease of the nervous system may be presumed to have 
been incurred or aggravated if it is manifested to a compensable 
degree within a year of the Veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Review of the record reflects diagnoses of bilateral hearing loss 
and recurrent bilateral tinnitus.

On VA examination in March 2009, the examiner noted the Veteran's 
report of difficulty hearing and understanding speech.  She also 
noted his report that he had the most difficulty hearing in 
situations when speech was fast or when there was background 
noise.  The Veteran also reported tinnitus.  He indicated that he 
had served in the Army as a lineman, and was exposed to firearm 
noise without hearing protection.  He stated that he noticed 
onset during training in the Army.  He reported that following 
service, he worked in an automobile factory for nine years as a 
worker and for 24 years as a foreman.  He also reported that he 
worked at a Coca-Cola factory for two years on the assembly line.  
Objective testing revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000
Average
Right

35
75
105
105
80
Left

45
75
85
80
71

Speech recognition scores were 80 percent for the right ear and 
76 percent for the left.  The examiner concluded that the 
disabilities were not related to service.  She noted that the 
Veteran's claims file was not provided, but that the examination 
request had indicated that the Veteran's service treatment 
records were not available.  She pointed out that the Veteran did 
not complain of hearing loss or tinnitus until many years 
following service.

In February 2010, the RO requested an additional opinion, noting 
that the claims file should be reviewed and that an additional 
examination was not necessary.  The RO also noted that the 
opinion should be based on verified noise exposure in the Army.  
Specifically, the RO requested that the examiner provide an 
opinion regarding whether it was at least as likely as not that 
the current bilateral hearing loss and tinnitus were caused by or 
the result of military noise exposure.

In response, the VA Medical Center sent a copy of the March 2009 
VA examination report.

The Veteran was afforded an additional VA examination in March 
2010.  The claims file was reviewed.  The audiologist reviewed 
the Veteran's history.  Puretone threshold values were as 
follows:





HERTZ




1000
2000
3000
4000
Average
Right

30
75
100
100
76
Left

40
75
80
80
69

Speech recognition scores were 84 percent for the right ear and 
80 percent for the left.  The examiner concluded that hearing 
loss and tinnitus were less likely than not related to military 
noise exposure.  She noted that there was no evidence that 
hearing loss or tinnitus began in service or that it was treated 
at any time since discharge more than 60 years previously.  She 
also pointed out that the Veteran was exposed to noise following 
service and that it was likely that the current hearing loss and 
tinnitus were a direct result of civilian noise exposure.

Having carefully reviewed the evidence pertaining to this claim, 
the Board finds that service connection for bilateral hearing 
loss disability and tinnitus is not warranted.  In this regard, 
the Board recognizes that the Veteran is quite sincere in his 
belief that his claimed disabilities are related to his service. 
Certainly, the Veteran is competent to describe having symptoms 
since service, and thus, his lay assertions of a continuity of 
symptomatology are entitled to some probative weight.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, it must 
also be considered that the Veteran is recalling events that 
occurred approximately six decades ago.  Furthermore, even where 
a Veteran asserts continuity of symptomatology since service, he 
is not necessarily competent to establish a nexus between the 
continuous symptomatology and the current claimed condition.  See 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Voerth 
v. West, 13 Vet. App. 117 (1999).  In this instance, the Board 
finds the medical opinion of the VA examiner to be much more 
persuasive on the matter of the etiology of the Veteran's 
currently identified hearing loss and tinnitus than the Veteran's 
lay assertions of continuity of symptomatology since service.  As 
noted, the examiner considered the history of symptomatology 
provided by the Veteran, but also noted the absence of documented 
evidence of hearing loss or tinnitus for decades after service, 
and the nature of both his in-service noise exposure and post-
service civilian noise exposure.  For these reasons, the Board 
finds the conclusions of the competent VA health care provider to 
be the most probative and persuasive evidence as to whether the 
claimed disabilities are related to service.

In summary, the Board further that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection and tinnitus.  Consequently, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


